DETAILED ACTION
Response to Amendment
Claims 1, 2, 5-12, and 15-20 are pending. Claims 1, 2, 5-12, and 15-20 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 23 June, 2022, with respect to the 35 USC 103 rejections of claims 1, 2, 5-12, and 15-20 along with the interview conducted on 27 May, 2022, along with accompanying amendments to incorporate material previously indicated as allowable, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 5-12, and 15-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments are persuasive to overcome the prior art. The following is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims:

Closest Art: WO2014175484A1 [machine translation]: selecting a part of frames constituting a first image at a first frame rate; Motion stabilizing the frames selected in the selecting step; And outputting a second image having a second frame rate composed of frames stabilized in the stabilizing step. he stabilized motion generation step may generate a stabilized motion by a weighted sum using the motions of the previous time point and the motions of the after time point. In addition, the weight may be determined based on motions from a frame output time point to subsequent time points. The image processor 120 converts the 'unstable' Highfps image received from the image capturing unit 110 into a 'stable' low fps image (an image having a low frame rate, for example, a 30 fps image). In this process, the image is stabilized by shaking the image by the image processor 120. Next, the image processor 120 stabilizes all the motions extracted in step S220 (S230). Specifically, in step S230, the motion w-i stabilized by the sum of the additive value using the smoothing KernelOO and the inter-frame motions is generated. Smoothing Kernel (K) can be implemented with Gaussian kernel. When implemented with a Gaussian kernel, the highest weight can be enjoyed at 't', which is the frame output time. Smoothing Kernel (K) can be implemented with Gaussian kernel. When implemented with a Gaussian kernel, the highest weight can be enjoyed at 't', which is the frame output time. In this case, the input section of the smoothing kernel (K) is from 't-N' to 't + N'. 't + N' is the current time, after the frame output time, and 't-N' is before the frame output time. Therefore, for the motion stabilization at step S230, both the output time point and the motions before and after the time point are used. In the Gaussian kernel, as the sigma increases, the Gaussian distribution becomes flat and the stabilization increases [includes the concept of considering frame rate but does not specifically determine a target coefficient by using a frame rate of the target video stream, and perform smoothing on the locations of the first target object key points according to the weighted sum and the target coefficient]

US 20180359420 A1: A system and method for stabilizing video using a census kernel having test points. Feature matching: The system must match the features found in the current frame with previous, historical frames. This step establishes how the image has moved from frame to frame. Many methods exist in the literature to perform this step. The majority rely on taking each feature point and comparing the pixel neighbourhood around it to the neighbourhood around nearby feature points. Temporal filtering: Once motion is estimated, temporal filtering is preferably applied. This is important in order to produce a smooth compensation effect over time. Generally “real-time” means that the output stabilized frames are produced at the input video frame rate, and that the latency between receipt of a video frame and display, or output, of a stabilized video frame, is low 

US 10757369 B1: In performing stabilizing step 522, analysis system 100 first performs a Shi-Tomasi edge-finding algorithm (known in the art) on a first image to identify significant feature points in said first image. The Shi-Tomasi algorithm detects features, including, without limitation, corners and edges by approximating the weighted sum of squares of shifted image patches (regions of an image) In smoothing step 531, a sub-step of track identifying step 530, analysis system 100 transforms a tracked path into a smoothed path using a filtering method. We speculate that low-pass filters are preferred. In one exemplary embodiment, analysis system 100 transforms said tracked path into a smoothed path using a simple Gaussian filter with a sampling window of 20 and a standard deviation (σ), where the standard deviation value is dependent on the amount and intensity of background noise in the image 

“A Novel Video Stabilization Model with Motion Morphological Component Priors” [does not predate]:
 

    PNG
    media_image2.png
    509
    424
    media_image2.png
    Greyscale


“Survey on Digital Video Stabilization: Concepts, Methods, and Challenges” [does not predate]: Table 4 summarizes the approaches based on deep neural networks to address the digital video stabilization task. These works are quite recent, but have quickly become a trend. Although they do not estimate the camera motion explicitly, they work with apparent motion. Usually, the determination and removal of unwanted motion are done implicitly: The network learns to predict a video similar to the ground-truth stable video. The method proposed by Yu and Ramamoorthi [109] was defined as “high computational cost” because, according to the authors, it achieves a frame rate lower than 1. the weights represent the confidence of the local regions for camera motion, avoiding the use of outlier removal methods To get smoothed transitions, they applied a weighted combination of the homographies in the frames near to the transitions Adaptive weight ωi,r is defined as a bilateral Gaussian filter, whereas λi is computed by an iterative process

“DUT: Learning Video Stabilization by Simply Watching Unstable Videos”  [does not predate]: Third, our CNN-based motion propagation module can deal with the noise since it leverages an attention mechanism to adaptively select important keypoints by assigning high weights and aggregate their motions in a weighted sum manner

    PNG
    media_image3.png
    531
    939
    media_image3.png
    Greyscale

 	 
“Recursive Motion Smoothing for Online Video Stabilization in Wide-Area Surveillance”: Motivated by the advantages of the chaining method [6], which gives a smooth camera path, and the keyframe method [7], which is free from error accumulation, we propose a recursive algorithm in which each frame is warped using the transformation 𝑇𝑇𝑡𝑡, which is the weighted combination of the transformation to the previous frame 𝑇𝑇𝑡𝑡 𝑡𝑡−1and the last
transformation used for warping the previous frame 𝑇𝑇𝑡𝑡−1.
This process is repeated recursively, where the transformation used for warping the current frame 𝑇𝑇𝑡𝑡 becomes the input to compute the transformation of warping the next frame 𝑇𝑇𝑡𝑡+1, as illustrated in Figure 6.

“Video stabilisation with total warping variation model”: For the online method, computing the warping parameters can keep pace with the original frame rate after estimating the interframe motion parameters In the ITWV method, we adjusted the weight dynamically for different parameter sequences with the help of statistics. We set an initial value of total weight as λ(0) = 1000, and then in each iteration, the total weight is assigned to the four parameter optimisation sub-problems depending on the degree of shake.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661